Citation Nr: 0324773	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 20 percent rating 
for chronic lumbosacral strain.

In September 2002, the veteran presented oral testimony 
before a Hearing Officer at the RO.  A transcript of that 
hearing has been associated with the claims file.


REMAND

The Board notes that the veteran is service-connected for 
lumbosacral strain and has been denied service connection for 
residuals of postoperative herniated disc at L5-S1.  He was 
provided a VA examination in November 2001; however, the 
examiner made no attempt to distinguish the symptoms 
attributable to the service-connected lumbosacral strain and 
those attributable to the residuals of postoperative 
herniated disc at L5-S1 in reporting the veteran's 
symptomatology.  Additionally, there was no report of range 
of motion of the lumbar spine.  Further as pointed out by the 
veteran's representative in the March 2003 informal hearing 
presentation, the examiner did not address whether pain or 
weakness could limit functional ability when the service-
connected lumbosacral strain was used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, the Board finds that another examination is 
appropriate.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
chronic lumbosacral strain.  The examiner 
must be informed that the veteran is 
service connected for lumbosacral strain 
and not residuals of postoperative 
herniated disc at L5-S1.  All necessary 
tests and studies, including x-rays and 
range of motion studies (in degrees) 
should be performed and reported.  The 
examiner is requested to review the 
veteran's claims folder in conjunction 
with this examination.  The examiner 
should be specifically requested to 
identify if the veteran has any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected lumbosacral strain.  The 
examiner is asked to distinguish those 
symptoms attributable to the service-
connected lumbosacral strain and those 
attributable to the non-service-connected 
residuals of postoperative herniated disc 
at L5-S1.  The examiner is requested to 
offer an opinion whether it is as likely 
as not that pain associated with the 
service-connected low back strain could 
significantly limit functional ability of 
the lumbosacral spine during flare-ups.  
The examiner should also be requested to 
determine whether, and to what extent, 
the low back exhibits weakened movement, 
excess fatigability, and/or 
incoordination due to the lumbosacral 
strain only.  Any opinion expressed 
should be accompanied by a written 
rationale.  

If the examiner is unable to distinguish 
the symptoms between the two low back 
disorders with regard to any aspect of 
the requested development, that must be 
stated in the examination report.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO should then readjudicate the 
claim for entitlement to an evaluation in 
excess of 20 percent for chronic 
lumbosacral strain.  If the benefit 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issue 
currently on appeal, including 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

4.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


